Citation Nr: 1543652	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a colon disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from September 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas.

The Board observes that the Veteran's claim was originally characterized as PTSD due to service, but diagnoses of record include major depressive disorder and anxiety disorder.  As such, the Board recharacterized the issue on appeal as indicated.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a colon disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Migraine headaches were not manifest in service and are not attributable to service.

2.  A colon disorder was not manifest in service and is not attributable to service.

3.  Hypertension was not manifest in service or within one year of separation.  Hypertension is not attributable to service.



CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A colon disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Hypertension was not incurred in or aggravated by service, nor can hypertension be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in August 2009, August 2010, December 2013, and August 2014, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  No examinations or nexus opinions are required regarding the claims for service connection, as the weight of the evidence demonstrates no related injury, disease, or event during service.  Therefore, any opinions would be speculative.  For these reasons, a remand to provide the Veteran with medical examinations and/or obtain medical opinions is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Based on the evidence of record, the Veteran's claims of service connection for migraine headaches, a colon disorder, and hypertension must be denied.

The Board acknowledges that the Veteran was treated in service for complaints of headaches in October 1966; the treatment record reflects that the Veteran's complaints were related to a viral upper respiratory infection with rhinitis and sinusitis.  However, in April 1968 and at his February 1969 separation examination, the Veteran denied a history of experiencing frequent or severe headaches, as well as denied a history of head injury.  In reporting his medical history, he also denied a history of chest pain or pressure, high or low blood pressure, heart palpitations, indigestion, rectal disease, and stomach, liver, and intestinal problems.  Physical and neurological examinations in June 1968 and at the February 1969 separation examination were normal.  At separation, his blood pressure was 124/80.

Here, no cardiovascular disease, including hypertension, was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the hypertension during service or within one year of separation.  38 C.F.R. § 3.303(b).

The Veteran is competent to report symptoms and diagnoses of migraine headaches, a colon disorder, and hypertension, as well as when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of hypertension or a colon disorder within one year of service.  Likewise, none of the post-service treatment records reflect a diagnosis of migraine headaches.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Specifically, no treatment for or diagnoses of migraine headaches, a colon disorder, or hypertension were shown in service.  As previously noted, regarding his hypertension and colon disorder, the Veteran did not report a history of pertinent pathology during service or at separation.  Rather, he denied a history of high or low blood pressure, rectal disease, indigestion, stomach and intestinal trouble.  Likewise, the Veteran's complaints of headaches during service were acute and attributed to a viral upper respiratory infection with rhinitis and sinusitis, and were not found to be migraine headaches.  To the contrary, there is no evidence of pertinent symptoms for many years after service.

The Board finds that there is no probative evidence that the Veteran has migraine headaches related to his acute complaints of headaches during service.  The weight of the evidence reflects that the Veteran has not been diagnosed with migraine headaches.  Post-service treatment records do not show any treatment or diagnoses of migraine headaches.  The Board acknowledges that a July 2011 treatment note from Dr. P indicates that the Veteran reported a history of experiencing migraine headaches.  However, following evaluation, the assessment was acute sinusitis. Similarly, the May 2011 VA examination report indicates that the Veteran reported that he experiences headaches with episodes of sinusitis, but he did not otherwise report a history of headaches, including migraine headaches.  In addition, the Veteran did not report a history of headaches when he initially sought treatment at the VA Medical Center (VAMC) in March 2007; none of his VA treatment records reflect a diagnosis of migraine headaches.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board points out that service connection for sinusitis has been denied, and as such, the headaches cannot be attributed to service on a secondary basis.  See 38 C.F.R. § 3.310.  

The weight of the evidence also reflects that the Veteran's hypertension and colon disorder are unrelated to his service.  There is no reliable evidence linking the Veteran's hypertension and colon disorder to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In this regard, the Board points out that there is no probative evidence that the Veteran's hypertension and colon disorder are related to an event, injury, or illness during his service.  To the contrary, none of the Veteran's treating providers related the Veteran's hypertension and colon disorder to his service.  Of note, the Board observes that the Veteran did not report any related symptoms when establishing care at the VA in March 2007; in fact, the Veteran denied any cardiovascular and gastrointestinal symptoms.  Similarly, the Board points out that the Veteran did not make any assertions of hypertension or a colon symptomatology related to his service except as it relates to his claims for service connection; in seeking treatment, the Veteran did not relate his symptoms to his service.  See Pond v. West, 12 Vet. App. 341 (1999).  The absence of related complaints in the years since service indicates that there is no relationship between his current complaints and his service.   As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

The Veteran's statements, even if accepted as credible, do not establish a nexus to his service.  See Kahana, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   The remote assertions of the Veteran are inconsistent with the clinical evidence of record.   To the extent that there are lay statements asserting that the Veteran has migraine headaches, hypertension, and a colon disorder related to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any treatment or diagnoses of migraine headaches; the medical evidence of record also fails to demonstrate a relationship between the Veteran's hypertension and colon disorder and his service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of migraine headaches, hypertension, and a colon disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is denied.  

Service connection for a colon disorder is denied.

Service connection for hypertension is denied.



REMAND

The Board acknowledges that the Veteran was provided with a VA PTSD examination in February 2010.  However, this examination report is inadequate.  The VA examination report does not indicate whether the VA examiner reviewed the Veteran's claims file, service treatment records, or any VA treatment records before rendering an opinion.  The Board observes that the Veteran's service treatment records were not associated with the Veteran's claims file until June 2013, after the VA examination.  Moreover, the VA examiner's findings appear to be contradictory, and no explanation was provided.  

According to the VA examiner, the Veteran does not meet criterion C and D, despite reporting symptomatology consistent with these diagnostic criteria; the VA examiner did not explain why the Veteran did not meet the criteria for a diagnosis of PTSD.  Moreover, the VA examiner acknowledged that the Veteran's stressor has been corroborated, but did not address whether the Veteran's anxiety disorder is in any way related to his service, including the in-service stressor event; the VA examiner merely stated that the Veteran's major depressive disorder was related to the health problems of the Veteran's son.  In this regard, the Board finds that the VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, a new VA psychiatric opinion must be obtained, indicating whether any of the corroborated stressor events support the diagnosis of any acquired psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available treatment records for the disability on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record since May 2015.

2.  The Veteran should be afforded a VA examination to determine the presence and etiology of any acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The VA examiner is reminded that the Veteran's stressor event has been corroborated.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran has PTSD which is caused or aggravated by his service.  The examiner is instructed that the Veteran has a confirmed stressor.  If the VA examiner finds the diagnostic criteria under DSM-IV/V is not met, the VA examiner is to provide an explanation for such a finding.  

If the Veteran does not have PTSD, the VA examiner is requested to provide any opinion as to whether it is as least as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder (i.e., anxiety disorder) which was caused or aggravated by his service.  

The requested determination should also consider the Veteran's medical history prior to, during, and since his military service.  The provider is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

A complete rationale should accompany each opinion provided.

3.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


